Citation Nr: 0519224	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-34 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a higher initial rating for service-
connected asbestosis, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney 


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to June 
1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the RO in Huntington, 
West Virginia that granted service connection and a 
noncompensable rating for asbestosis, and which denied 
service connection for bilateral hearing loss.  In an October 
2004 rating decision, the RO assigned a 30 percent rating for 
service-connected asbestosis.

With respect to the claim for a higher initial rating for 
asbestosis, the Board notes that in an appeal in which the 
veteran expresses general disagreement with the assignment of 
a particular rating and requests an increase, the RO and the 
Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus 
to consider all potentially applicable disability ratings. AB 
v. Brown, 6 Vet. App. 35 (1993).  Hence, despite the RO's 
statement that its subsequent award of a 30 percent rating 
for this disability constituted a complete grant of benefits, 
this is not the case.  The veteran has not withdrawn his 
appeal as to the issue of a higher rating for asbestosis, and 
that claim remains before the RO for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his VA Form 9, received in November 2003, the veteran 
requested a hearing before a Veterans Law Judge, to be 
conducted at the RO (i.e. a Travel Board hearing).  Such a 
hearing was scheduled for February 2005.  Prior to the date 
of the hearing, the veteran's attorney requested that his 
hearing be rescheduled.  This has not yet been done.  Thus, 
this case must be returned to the RO to arrange such a 
hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2004).

In light of the foregoing, the case is remanded to the RO for 
the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

